Citation Nr: 0607427	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-00 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed asbestosis.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1945 to 
October 1949.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 RO decision.  



FINDINGS OF FACT

The currently demonstrated lung disease is shown as likely as 
not to be due to veteran's long history asbestos exposure 
that began during his period of active service in the Navy.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by asbestosis is due to disease or 
injury that was incurred in period of active service.  38 
U.S.C.A. § 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. § 
3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  

These regulations establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the RO notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claim for service connection in a June 2002 
letter, prior to the initial, adverse determination.  

The RO informed the veteran that in order to establish 
service connection, the evidence must show three things: (1) 
evidence of a disease or injury that either began during 
service or was aggravated during service; (2) evidence of a 
current disability, which was usually shown by medical 
evidence or evidence showing persistent or recurrent symptoms 
of a disability; and (3) evidence of a relationship between 
the current disability and the disease or injury in service, 
which was also usually shown by medical records or a medical 
opinion.  

The letter notified the veteran that VA would obtain all 
relevant evidence in support of his claim.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  

The veteran was also asked to advise VA if there was any 
other information or evidence he considered relevant to his 
claim so that VA could help by getting that evidence.

Additionally, the RO notified veteran the reasons why he was 
not entitled to service connection in the August 2003 rating 
decision.  The RO also provided such notice in the November 
2003 statement of the case and the February 2004 supplemental 
statement of the case.  

The statement of the case and the supplemental statement of 
the case also fully provided the laws and regulations 
pertaining to entitlement to the benefit sought, and included 
a detailed explanation as to why the veteran had no 
entitlement under the applicable laws and regulations based 
on the evidence provided.  The duty to notify the veteran has 
been satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this regard, the RO requested and obtained the veteran's 
complete service medical records, VA, and private medical 
treatment records.  The veteran submitted a medical opinion 
in support of his claim.  

The veteran does not allege that there are any other service 
medical records or any records in VA's possession or any 
other federal department or agency.  38 U.S.C.A. § 5103A(b).

In this case, a remand for another VA examination is not 
warranted because the competent medical evidence establishes 
that the veteran either does not currently have asbestosis or 
that his asbestosis is the result of post service 
occupational exposure to asbestos.  

In light of the favorable action taken hereinbelow, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to this issue 
is required to comply with the duty to assist under the VCAA. 
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  


Service Connection

The veteran seeks service connection for asbestosis.  He 
contends that he was exposed to asbestos while service aboard 
several United States naval ships during active service.  He 
maintains that his exposure during active service resulted in 
asbestosis and this is supported by the medical evidence 
submitted in support of the claim.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. §§ 3.303(a), 3.304 
(2005).  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  

The United States Court of Appeals for Veteran Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran reports that, prior to service, from June 1942 to 
March 1945, he worked as office messenger and an 
electrician's helper and was not exposed to asbestos during 
that period.  

The veteran's service medical records do not show a diagnosis 
of asbestosis or a chronic respiratory disease.  

The enlistment physical examination report dated in October 
1945 was negative for any abnormal findings related to chest 
expiration, respiratory, and the heart and blood vessels.  An 
October 1945 chest x-ray study was noted to be negative for 
any findings.  

The service medical records show treatment for rhinorrhea, 
cold, external otitis and mononucleosis.  A report of medical 
examination at separation in October 1949 reflected normal 
chest X-ray and a finding that the veteran was physically 
qualified for discharge from the Navy.  

Post-service, the veteran indicated that, from April 1951 
through 1953, he was employed as an electric crane repairman 
and was not exposed to asbestos.  

From 1953 to November 1987, the veteran worked as a 
supervisor and ship surveyor for the Norfolk Naval Ship Yard.  
In asbestos medical surveillance program questionnaires, the 
veteran indicated that he had several years of exposure to 
asbestos while working in ship's fire and engine rooms.  

The Board has reviewed the veteran's medical records from the 
Naval Medical Clinic dated from 1951 to 1987.  The 
certificates of Medical Examination dated in April 1951 and 
February 1958 were negative for any chest or lung findings.  
A December 1959 chest X-ray study showed clear lung fields.  
Similarly, early medical records from this facility do not 
demonstrate treatment or diagnoses of any respiratory 
conditions, to include those related to asbestos exposure.  

The Naval Medical chest x-ray reports dated in October 1969, 
August 1972, and May 1979 were negative for any 
abnormalities.  The first documented evidence of any 
respiratory disorder is found in an April 1984 chest X-ray 
study which noted that the veteran had pleural plaquing that 
was noted to be "unchanged" with no pleural calcifications 
seen.  

The chest X-ray reports dated in October 1985 and July 1986 
reflected identical findings.  In a November 1987 chest X-
ray, the veteran was noted to have extensive pleural 
plaquing, bilaterally.  

The veteran retired from his the ship yard in 1988.  The 
private medical records dated from 1999 to 2002 reflect 
treatment fro pulmonary asbestosis based on his occupational 
exposure to asbestos.  

His work history included a 4-year history of in-service 
exposure to asbestos in the Navy, as well as, a 22-year 
history of asbestos exposure as an electrician for a 
shipyard.  

The chest X-ray studies dated in August 2000 reflect mild to 
moderate interstitial pulmonary fibrosis with pleural 
plaques, bilaterally. Bilateral interstitial fibrotic changes 
and bilateral pleural changes were noted to be consistent 
with asbestosis.   The November 2000 pulmonary function 
testing demonstrated a mild decrease in flow and total lung 
capacity, indicative of mild obstructive and restrictive lung 
defects with reduced gas exchange.  In a February 2002 
electrocardiogram report, the veteran was noted to have a 
history of asbestosis.  

The VA treatment records dated in January 2002 reflect a past 
medical history of asbestosis since 1955 from decommissioning 
ships in service.  He complained that his symptoms of 
shortness or breath were worsening but reported no 
aggravating factors.  A lung examination was noted to be 
"clean," the examiner continued the diagnosis of 
asbestosis.  

The veteran notes that he was first diagnosed with asbestosis 
in the early 1950's, but that clinical records of that 
treatment were unavailable due to the death of a radiologist.  

However, the veteran submitted a letter dated in October 2004 
in which the radiologist who was initially reported to be 
deceased, opined that "it [was] more likely than not that 
[the veteran's] lungs were first exposed to asbestos while 
serving in the US Navy."  He stated that he examined the 
veteran in the mid-1950's and noted thickening of the pleura 
that was consistent with asbestos exposure.  

The only competent post service medical evidence addressing 
the issues whether the veteran has asbestosis attributable to 
in-service exposure consists of the October 2004 medical 
opinion from the veteran's radiologist.  

This private medical records reflect an opinion that the 
veteran's pulmonary asbestosis is based on his occupational 
exposure to asbestos that is shown to have begun during his 
four year period of active service.  

As such, the Board finds the evidence to be in relative 
equipoise in showing at least as likely as not that the 
currently demonstrated asbestosis is due significant exposure 
that started in service.  

By extending the benefit of the doubt to the veteran, service 
connection for asbestosis is warranted.  



ORDER

Service connection for asbestosis is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


